UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2008


REGINALD A. VALENTINE,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Bruce H. Hendricks, District Judge. (0:18-cv-03309-BHH)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald A. Valentine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald A. Valentine appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Valentine’s complaint as untimely

filed. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Valentine v. Comm’r of Soc. Sec. Admin.,

No. 0:18-cv-03309-BHH (D.S.C. Aug. 28, 2020).           We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2